Exhibit 10.1

ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of September 16, 2009 is made between THE CIT GROUP/BUSINESS CREDIT,
INC. (the “Assignor”) and WACHOVIA BANK, NATIONAL ASSOCIATION (the “Assignee”).

RECITALS

WHEREAS, the Assignor is party to that certain Second Amended and Restated
Credit Agreement dated as of October 2, 2006 (as amended, amended and restated,
modified, supplemented or renewed, the “Credit Agreement”) among Kforce Inc., a
Florida corporation, and certain of its Subsidiaries, as borrowers (the
“Borrowers”), certain of Borrowers’ Affiliates, the several financial
institutions from time to time party thereto (including the Assignor, the
“Lenders”), and Bank of America, N.A., as Administrative Agent for the Lenders
(the “Administrative Agent”). Any terms defined in the Credit Agreement and not
defined in this Assignment and Acceptance are used herein as defined in the
Credit Agreement;

WHEREAS, as provided under the Credit Agreement, the Assignor has committed to
making Loans (the “Committed Loans”) to the Borrowers in an aggregate amount not
to exceed $35,000,000 (the “Commitment”);

WHEREAS, the Assignor has made Committed Loans in the aggregate principal amount
of $4,015,000 to the Borrowers;

WHEREAS, the Assignor has acquired a participation in its pro rata share of the
Lenders’ liabilities under Letters of Credit in an aggregate principal amount of
$1,227,524.32 (the “L/C Obligations”); and

WHEREAS, the Assignor wishes to assign to the Assignee part of the rights and
obligations of the Assignor under the Credit Agreement in respect of its
Commitment, together with a corresponding portion of each of its outstanding
Committed Loans and L/C Obligations, in an amount equal to $20,000,000 (the
“Assigned Amount”) on the terms and subject to the conditions set forth herein
and the Assignee wishes to accept assignment of such rights and to assume such
obligations from the Assignor on such terms and subject to such conditions;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

1. Assignment and Acceptance.

(a) Subject to the terms and conditions of this Assignment and Acceptance,
(i) the Assignor hereby sells, transfers and assigns to the Assignee, and
(ii) the Assignee hereby purchases, assumes and undertakes from the Assignor,
without recourse and without representation or warranty (except as provided in
this Assignment and Acceptance) 57.1428571% (the “Assignee’s Assigned Percentage
Share”) of (A) the Commitment, the Committed Loans and the L/C Obligations of
the Assignor and (B) all related rights, benefits, obligations, liabilities and
indemnities of the Assignor under and in connection with the Credit Agreement
and the Loan Documents.



--------------------------------------------------------------------------------

(b) With effect on and after the Effective Date (as defined in Section 5
hereof), the Assignee shall be a party to the Credit Agreement and succeed to
all of the rights and be obligated to perform all of the obligations of a Lender
under the Credit Agreement, including the requirements concerning
confidentiality and the payment of indemnification, with a Commitment in an
amount set forth in Section 1(c). The Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender. It is the
intent of the parties hereto that the Commitment of the Assignor shall, as of
the Effective Date, be reduced by an amount equal to the Assigned Amount and the
Assignor shall relinquish its rights and be released from its obligations under
the Credit Agreement to the extent such obligations have been assumed by the
Assignee; provided, however, the Assignor shall not relinquish its rights under
Sections 4.4 and 14.11 of the Credit Agreement to the extent such rights relate
to the time prior to the Effective Date.

(c) After giving effect to the assignment and assumption set forth herein, on
the Effective Date the Assignee’s Commitment will be $50,000,000.

(d) After giving effect to the assignment and assumption set forth herein, on
the Effective Date the Assignor’s Commitment will be $15,000,000.

2. Payments.

(a) As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, the Assignee shall pay to the Assignor on the Effective Date
in immediately available funds an amount equal to $2,294,285.71, representing
the Assignee’s Assigned Percentage Share of the principal amount of all
Committed Loans.

(b) The Assignee further agrees to pay to the Administrative Agent a processing
fee in the amount specified in Section 11.2(a) of the Credit Agreement.

3. Reallocation of Payments.

Any interest, fees and other payments accrued to the Effective Date with respect
to the Commitment, and Committed Loans and L/C Obligations shall be for the
account of the Assignor. Any interest, fees and other payments accrued on and
after the Effective Date with respect to the Assigned Amount shall be for the
account of the Assignee. Each of the Assignor and the Assignee agrees that it
will hold in trust for the other party any interest, fees and other amounts
which it may receive to which the other party is entitled pursuant to the
preceding sentence and pay to the other party any such amounts which it may
receive promptly upon receipt. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.

4. Independent Credit Decision.

The Assignee (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements of the Borrowers, and such other documents and
information as it has deemed appropriate to make its own credit and legal
analysis and decision to enter into this Assignment and Acceptance; and
(b) agrees that it will, independently and without reliance upon the Assignor,
the Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit and legal decisions in taking or not taking action under the Credit
Agreement.

 

2



--------------------------------------------------------------------------------

5. Effective Date; Notices.

(a) As between the Assignor and the Assignee, the effective date for this
Assignment and Acceptance shall be September 16, 2009 (the “Effective Date”);
provided that the following conditions precedent have been satisfied on or
before the Effective Date:

(i) this Assignment and Acceptance shall be executed and delivered by the
Assignor and the Assignee;

(ii) the consent of the Administrative Agent required for an effective
assignment of the Assigned Amount by the Assignor to the Assignee shall have
been duly obtained and shall be in full force and effect as of the Effective
Date;

(iii) payment by the parties hereto of all amounts due in connection with this
Assignment and Acceptance and transfer of the Assigned Amount; and

(iv) the processing fee referred to in Section 2(b) hereof and in
Section 11.2(a) of the Credit Agreement shall have been paid to the
Administrative Agent.

(b) Promptly following the execution of this Assignment and Acceptance, the
Assignor shall deliver to the Borrowers and the Administrative Agent for
acknowledgment by the Administrative Agent, a Notice of Assignment in the form
attached hereto as Schedule 1.

6. [Intentionally omitted.]

7. Withholding Tax.

The Assignee (a) represents and warrants to the Lender, the Administrative Agent
and the Borrowers that under applicable law and treaties no tax will be required
to be withheld by the Lender with respect to any payments to be made to the
Assignee hereunder, (b) agrees to furnish (if it is organized under the laws of
any jurisdiction other than the United States or any State thereof) to the
Administrative Agent and the Borrowers prior to the time that the Administrative
Agent or Borrowers are required to make any payment of principal, interest or
fees hereunder, duplicate executed originals of either U.S. Internal Revenue
Service Form W-8ECI or U.S. Internal Revenue Service Form W-8BEN (wherein the
Assignee claims entitlement to the benefits of a tax treaty that provides for a
complete exemption from U.S. federal income withholding tax on all payments
hereunder) and agrees to provide new Forms W-8ECI or W8BEN upon the expiration
of any previously delivered form or comparable statements in accordance with
applicable U.S. law and regulations and amendments thereto, duly executed and
completed by the Assignee, and (c) agrees to comply with all applicable U.S.
laws and regulations with regard to such withholding tax exemption.

8. Representations and Warranties.

(a) The Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any Lien or other adverse claim; (ii) it is duly organized and
existing and it has the full power and authority to take, and has taken, all
action necessary to execute and deliver this Assignment and Acceptance and any
other documents required or permitted to be executed or delivered by it in
connection with this Assignment and Acceptance and to fulfill its obligations
hereunder; (iii) no notices to, or consents, authorizations or approvals of, any
Person are required (other than any already given or obtained) for its due
execution, delivery and performance of this Assignment and Acceptance, and apart
from any agreements or undertakings or filings required by the Credit Agreement,
no further action by, or notice to, or filing with, any Person is required of it
for such execution, delivery or performance; and (iv) this Assignment and
Acceptance has been duly executed and delivered by it and constitutes the legal,
valid and binding obligation of the Assignor, enforceable against the Assignor
in accordance with the terms hereof, subject, as to enforcement, to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
relating to or affecting creditors’ rights and to general equitable principles.

 

3



--------------------------------------------------------------------------------

(b) The Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto. The
Assignor makes no representation or warranty in connection with, and assumes no
responsibility with respect to, the solvency, financial condition or statements
of any Borrower, or the performance or observance by any Borrower, of any of its
obligations under the Credit Agreement or any other instrument or document
furnished in connection therewith.

(c) The Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Acceptance, and to fulfill its obligations hereunder;
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this Assignment and Acceptance; and apart from any
agreements or undertakings or filings required by the Credit Agreement, no
further action by, or notice to, or filing with, any Person is required of it
for such execution, delivery or performance; (iii) this Assignment and
Acceptance has been duly executed and delivered by it and constitutes the legal,
valid and binding obligation of the Assignee, enforceable against the Assignee
in accordance with the terms hereof, subject, as to enforcement, to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
relating to or affecting creditors’ rights and to general equitable principles;
and (iv) it is an Eligible Assignee.

9. Further Assurances.

The Assignor and the Assignee each hereby agree to execute and deliver such
other instruments, and take such other action, as either party may reasonably
request in connection with the transactions contemplated by this Assignment and
Acceptance, including the delivery of any notices or other documents or
instruments to the Borrowers or the Administrative Agent, which may be required
in connection with the assignment and assumption contemplated hereby.

10. Miscellaneous.

(a) Any amendment or waiver of any provision of this Assignment and Acceptance
shall be in writing and signed by the parties hereto. No failure or delay by
either party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof and any waiver of any breach of the provisions of
this Assignment and Acceptance shall be without prejudice to any rights with
respect to any other or further breach thereof.

(b) All payments made hereunder shall be made without any set-off or
counterclaim.

(c) Except as otherwise agreed in writing between the Assignor and Assignee, the
Assignor and the Assignee shall each pay its own costs and expenses incurred in
connection with the negotiation, preparation, execution and performance of this
Assignment and Acceptance.

(d) This Assignment and Acceptance may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

(e) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF GEORGIA. The Assignor and the Assignee
each irrevocably submits to the non-exclusive jurisdiction of any State or
Federal court sitting in The State of Georgia over any suit, action or
proceeding arising out of or relating to this Assignment and Acceptance and
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such State or Federal court. Each party to this
Assignment and Acceptance hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding.

 

4



--------------------------------------------------------------------------------

(f) THE ASSIGNOR AND THE ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE CREDIT AGREEMENT, ANY RELATED DOCUMENTS AND
AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER
ORAL OR WRITTEN).

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed and delivered by their duly authorized officers as
of the date first above written.

 

THE CIT GROUP/BUSINESS CREDIT, INC. By:   /s/ Carmen Caporrino Name:   Carmen
Caporrino Title:   Vice President Address for Notices: The CIT Group/Business
Credit, Inc. 11 West 42nd Street New York, NY 10036 Attn:   Evelyn Kusold
WACHOVIA BANK, NATIONAL ASSOCIATION By:   /s/ Lynn E. Culbreath Name:   Lynn E.
Culbreath Title:   Senior Vice President Address for Notices: Wachovia Bank,
National Association 100 South Ashley Dr., Suite 1000 Tampa, Florida 33602 Attn:
  Jack Nieman and Lynn E. Culbreath

 

5



--------------------------------------------------------------------------------

SCHEDULE 1

to

ASSIGNMENT AND ACCEPTANCE

NOTICE OF ASSIGNMENT AND ACCEPTANCE

September 16, 2009

Bank of America, N.A.

300 Galleria Parkway, N.W.

Suite 800

Atlanta, Georgia 30339

Attn: Business Credit-Account Executive

Kforce Inc.

and the other Borrowers (as hereinafter defined)

1001 E. Palm Avenue, 4th floor

Tampa, Florida 33605

Attention: Ms. Judy Genshino-Kelly,

Assistant Treasurer

 

  Re: Kforce Inc.

Ladies and Gentlemen:

We refer to the Second Amended and Restated Credit Agreement dated as of
October 2, 2006 (as amended, amended and restated, modified, supplemented or
renewed from time to time the “Credit Agreement”) among Kforce Inc. and certain
of its Subsidiaries, as borrowers (the “Borrowers”), the affiliates of the
Borrowers party thereto, the Lenders referred to therein and Bank of America,
N.A., as Administrative Agent for the Lenders (the “Administrative Agent”).
Terms defined in the Credit Agreement are used herein as therein defined.

1. We hereby give you notice of, and request the Administrative Agent’s consent
to, the assignment by The CIT Group/Business Credit, Inc. (the “Assignor”) to
Wachovia Bank, National Association (the “Assignee”) of 57.1428571% of the
right, title and interest of the Assignor in and to the Credit Agreement
(including the right, title and interest of the Assignor in and to the
Commitments of the Assignor, all outstanding Loans made by the Assignor and the
Assignor’s participation in the Letters of Credit pursuant to the Assignment and
Acceptance Agreement attached hereto (the “Assignment and Acceptance”). We
understand and agree that the Assignor’s Commitment, as of September 16, 2009
(prior to giving effect to the Assignment and Acceptance), is $35,000,000, the
aggregate amount of its outstanding Loans is $4,015,000.00, and its
participation in L/C Obligations is $1,227,524.32.

2. The Assignee agrees that, upon receiving the consent of the Administrative
Agent, the Assignee will be bound by the terms of the Credit Agreement as fully
and to the same extent as if the Assignee were the Lender originally holding
such interest in the Credit Agreement.



--------------------------------------------------------------------------------

3. The following administrative details apply to the Assignee:

 

(A)      Notice Address:      Assignee Name:           Wachovia Bank, National
Association           Assignee Address:           Wachovia Bank, National
Association           100 South Ashley Dr., Suite 1000           Tampa, Florida
33602           Attn: Jack Nieman and Lynn E. Culbreath           Facsimile No.:
(813) 225-4330 (B)      Payment Instructions:      As on file with the
Administrative Agent

4. You are entitled to rely upon the representations, warranties and covenants
of each of the Assignor and Assignee contained in the Assignment and Acceptance.

5. Pursuant to Section 11.2 of the Credit Agreement, Assignee hereby requests,
and instructs the Administrative Agent to request from the Borrowers, a
replacement promissory note evidencing the Assignee’s Commitment (after giving
effect to the Assignment and Acceptance) in the amount set forth in Section 1(c)
of the Assignment and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Notice of
Assignment and Acceptance to be executed by their respective duly authorized
officials, officers or agents as of the date first above mentioned.

 

Very truly yours, THE CIT GROUP/BUSINESS CREDIT, INC. By:   /s/ Carmen Caporrino
Title:   Vice President WACHOVIA BANK, NATIONAL ASSOCIATION By:   /s/ Lynn E.
Culbreath Title:   Senior Vice President

 

ACKNOWLEDGMENT AND
ASSIGNMENT CONSENTED TO: Bank of America, N.A.,
as Administrative Agent By:   /s/ Andrew A. Doherty Title:   Senior Vice
President

 

2